 1   McGREGOR W. SCOTT
     United States Attorney
 2   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:16-CR-00205-DAD-BAM

12                        Plaintiff,

13            v.                                          FINAL ORDER OF FORFEITURE

14    JARROD M. LANGFORD,

15                        Defendant.

16

17           WHEREAS, on July 17, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Jarrod M. Langford in

19   the following property:

20                   a. CyberPower computer tower, S/N 121902-AM4488, and associated 320 GB

21                       hard drive, and all data and content stored thereon, and

22                   b. Samsung laptop computer, S/N HJV993BB903664L, and associated 2.5” hard

23                       drive, and all data and content stored thereon.

24           AND WHEREAS, beginning on August 28, 2018, for at least 30 consecutive days

25   respectively, the United States published notice of the Court’s Order of Forfeiture on the

26   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

27   all third parties of their right to petition the Court within sixty (60) days from the first day of

28   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

      FINAL ORDER OF FORFEITURE                          1
 1   the forfeited property;

 2          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 3   subject property and the time for any person or entity to file a claim has expired.

 4          Accordingly, it is hereby ORDERED and ADJUDGED:

 5          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 6   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §§

 7   982(a)(2)(B), 1028(b), and 1029(c)(1)(C), to be disposed of according to law, including all

 8   right, title, and interest of Jarrod M. Langford.

 9          2.      All right, title, and interest in the above-listed property shall vest solely in the

10   name of the United States of America.

11          3.      The Federal Bureau of Investigation shall maintain custody of and control over

12   the subject property until it is disposed of according to law.

13   IT IS SO ORDERED.
14
        Dated:     November 14, 2018
15                                                       UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
